Title: From John Adams to John Jay, 6 December 1785
From: Adams, John
To: Jay, John


     
      Dear Sir
      Grosvenor Square Decr. 6. 1785
     
     If the Facts, which I have had the Honour to state to you in my preceeding Letters, are credited, I think it will appear, that the Connections of these Kingdoms with foreign Powers, every Idea of the Ballance of Europe; the Dominions of Great Britain in Asia And America, and all the Interests Considerations of Posterity, are Sacrificed, to a momentary Tranquility and Credit. From which Premises, it will be easy to conclude, what will be the Effect of the Memorial, Copy of which is here inclosed and which I shall certainly present tomorrow.— It will not be answered in any manner. It is generally said “Things must take their Course.— We must take our Chance, and meet the Consequences of all the Combinations of our Rivals. We must risque it.” &c.
     it is commonly Said, that Ministry will bring in an Act of Parliament, at their next session, placing the United states upon the Footing of the most favoured Nation, and then let them do what they please.
     
     Thus I find myself at a full stop.— I Shall not neglect any opportunity, to Say or do, whatever may have the least Tendency to do any good: But it would be lessening the United States, if I were to teize Ministers with Applications which would be answered only by neglect and Silence.— I Shall transmit you every Thing I can which may afford you any Information. But I think Congress can not avoid instruccting me, to demand an Answer, and to take my Leave and return to America if, it is not given me, in a reasonable Time in the spring. It is now with the states to determine, whether there is or is not a Union in America.— If there is, they may, very easily make themselves respected in Europe. if there is not, they will be little regarded, and very soon at War with England, as I verily believe.— I should Advise, all the great Seaport Towns, to think a little of the Means of Defence, put the Fortifications they have in as good order as they can, furnish themselves with Arms & Ammunion and put the Militia through the Continent upon as good a Footing as may be.
     I have little Relyance on our Negotiations in Barbary. The Presents We have to Offer, will I fear be despized. We Shall learn by them, however, what will be necessary, and Congress, will determine, what We must do. Mr Lamb and Mr Randal are gone. Mr Barclay has been detained by Monsieur Beaumarchais Accounts but I hope will go soon.—
     If all Intercourse between Europe and America could be cutt off, forever, if every ship We have were burnt, and the Keel of another never to be laid, We might still be the happiest People upon earth and in fifty Years the most powerfull. The Luxuries We import from Europe, instead of promoting our Prosperity, only enfeable our Race of Men and Retard the Increase of Population.— But the Character of our People must be taken into Consideration. They are as Aquatic, as the Tortioses & Sea Fowl, and the Love of Commerce with its Conveniences And Pleasures are habits, in them as unalterable as their Natures. it is in vain then to amuze ourselves, with the Thoughts of annihilating Commerce unless as philosophical speculations.— We are to consider Men and Things as Practical statesmen, and to consider who our Constituents are and what they expect of Us.— Upon this Principle We shall find that We must have Connections with Europe Asia & Affrica, and therefore the sooner We form those Connections into a judicious system, the better it will be for Us and Our Children. We may now take Measures which may save Us many Miseries and a vast Expence of Blood. We shall

find, that Nothing can be done in Europe, but by keeping up the Dignity of the United States, and that Dignity in Europe is a very different Thing from that which is and ought to be Dignity in America
     I have the Honour to be, with great / Respect, sir your most obedient
     
      John Adams.
     
    